The action was brought to recover from both defendants the sum of $136,625.88. The complaint sets forth two causes of action. The first is against the corporate defendant alone, and is predicated upon the breach of the terms of a written lease entered into between the plaintiff as tenant and the corporate defendant as landlord. The second cause of action is brought on a bond given by the corporate defendant, as principal, and the defendant Max N. Natanson, as surety, to secure the plaintiff against a breach of the terms of the lease by the corporate defendant from January 15, 1931, to December 31, 1931, during which period of time the rent was prepaid by the plaintiff. The court directed a verdict in favor of plaintiff for $10,415.27, with interest in the sum of $3,054.24, making a total of $13,469.51, against the defendants, and also directed a verdict in favor of the corporate defendant upon its counterclaim, and against plaintiff, in the sum of $12,980, with interest in the sum of $3,986.42, making a total of $16,966.42. Judgment was entered in favor of the corporate defendant, and against plaintiff, for the difference between the verdicts directed, plus costs, which amounted in all to $3,624.01, after trial at Trial Term, a jury having been waived. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., McAvoy, Townley and Cohn, JJ. [158 Misc. 689.]